These two actions were consolidated and tried together. Action No. 1 was brought by plaintiff George S. Moss to compel the conveyance to him of certain real property, alleged to have been fraudulently conveyed to other defendants by defendant Roy M. Carstairs; to compel an accounting of the rents and profits derived from the property; and to recover from defendant Carstairs a balance alleged to be due under a written contract. In that action, defendant Carstairs counterclaimed for the payments made by him under the contract, on the ground that he had executed the contract and made the payments under duress. Action No. 2 was brought by plaintiff Carstairs to declare the written contract and certain documents delivered thereunder to defendant Szerlip to be void on the ground that they were obtained from him (Carstairs) by duress. Moss, the plaintiff in Action No. 1 and one of the defendants in Action No. 2, and Szerlip, one of the defendants in Action No. 2, appeal: (1) from so much of a judgment of the Supreme Court, Kings County, rendered January 19, 1959, after a nonjury trial, as dismissed the complaint of plaintiff Moss in Action No. 1; and (2) from an order denying a motion to set aside such dismissal and for a new trial. Judgment, insofar as appealed from by Moss, affirmed, without costs. No opinion. Appeal by Szerlip dismissed. He is not a party aggrieved. Appeal from order dismissed. No such order is printed in the record. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.